Citation Nr: 0944367	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to 
June 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In July 2009 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the Veteran's currently manifested hepatitis C and 
service or any in-service risk factors, aside from 
intravenous drug use, constituting misconduct.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for hepatitis C, 
which he attributes to IV drug use in service.  He also 
asserted that he was infected with hepatitis C from the 
inoculation gun.  He further stated that he received his 
tattoo while being initiated and while under direct 
supervision of officers.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of hepatitis C.  A March 1973 
intake evaluation showed that the Veteran was admitted to the 
Naval Drug Rehabilitation Center.  He had been referred for 
treatment after being arrested for the possession of drug 
paraphernalia.  While he stated that he did want to use 
drugs, he saw nothing wrong with such use.  During the intake 
evaluation the Veteran reported that he used speed weekly for 
the past two to three years, heroin by intravenous (IV) use 
two to three times weekly for the past six months, and 
cocaine by IV two to three times weekly for the past six 
months.  He was diagnosed with drug dependence of heroin and 
drug abuse of cocaine and amphetamines.  A June 1973 note 
found the Veteran suffered an apparent over-dose of methadone 
complicated by alcohol.  A March 1973 examination noted that 
the Veteran had a tattoo.  

Private medical records include a November 2003 note that 
stated the Veteran was discovered to have hepatitis C during 
hip surgery.  

In June 2007 the Veteran was accorded a compensation and 
pension (C&P) liver, gall bladder, and pancreas examination.  
During the examination the Veteran reported that hepatitis C 
was discovered when he was preparing for hip replacement 
surgery in 2000.  Risk factors included a history of chronic 
liver disease, a tattoo during service, and IV drug use 
during service.  He reported that he experienced intermittent 
fatigue.  The Veteran was diagnosed with hepatitis C.  The 
examiner opined that it was most likely the result of the 
tattoo and IV drug use during service.

A second opinion from a VA physician was offered in March 
2008 based on a review of the claims file.  The examiner, 
after a review of the Veteran's medical records found that 
the extended use and multiple injections of IV drug use was a 
dramatically greater risk factor for infection with hepatitis 
C.  She also stated that the air gun used in inoculations has 
never been confirmed to have resulted in transmission of 
hepatitis C.  Further, she found that the single tattoo would 
have put the Veteran at low risk for acquisition of hepatitis 
C, and is a dramatically lower risk than his IV drug use.  
She opined that the Veteran's hepatitis C is more likely than 
not the result of the Veteran's IV drug use and less likely 
than not due to his single tattoo.  

During the July 2009 hearing, the Veteran testified that he 
initially thought the use of the air gun used for 
vaccinations caused his hepatitis C.  He further testified 
that he used IV drugs while in the Naval Rehabilitation 
Center in an effort to fit in and avoid ostracism from the 
group.  He stated that the use was isolated and that it 
should not be considered willful misconduct.  

The injury alleged is exposure to hepatitis C virus through 
claimed mechanisms in-service, as detailed above.  In this 
case, the evidence must show that the Veteran's hepatitis C 
infection risk factor(s), or symptoms were incurred in or 
aggravated by service.  It must further be established by 
competent evidence that there is a relationship between the 
claimed in-service incident and the Veteran's current 
diagnosis of hepatitis C.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

The Veteran has acknowledged and STRs document that he used 
drugs including cocaine and heroin during service.  
Applicable regulations provide that no compensation shall be 
paid if the disability resulting from injury or disease in 
service is a result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  
Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See July paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

The June 2007 examiner's opinion is entitled to great 
probative value as a definitive opinion with a supportive 
rationale was provided.  The examiner stated that the tattoo 
and IV drug use in service were fairly common and well 
established factors for a hepatitis infection.  Moreover, the 
March 2008 examiner noted the Veteran's use of IV drugs in 
service and stated that there was extended use and multiple 
injections that would have put the Veteran at greater risk 
for a hepatitis C infection than a tattoo.  This highly 
probative evidence outweighs the Veteran's July 2009 
testimony.    

With specific attention to the Veteran's contentions that his 
hepatitis C is related to in-service inoculations 
administered with a contaminated needle or air gun, according 
to the VA's Veterans Benefits Administration, while 
biologically possible, there have been no case reports of air 
gun transmission of hepatitis C.  VA Fast Letter 04-13 (June 
29, 2004).  The Board finds that the lack of scientific 
evidence of hepatitis C transmission by air gun injections to 
be more probative on the issue than the Veteran's speculation 
that air guns cause hepatitis C.

In addition, it should be noted that according to medical 
records, the Veteran was first diagnosed with hepatitis C in 
2003, about 30 years after his discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In short, the most probative medical opinion concerning the 
etiology of the Veteran's Hepatitis C ascribes it to IV drug 
use, which as discussed, to the extent that this includes in-
service IV drug use, constitutes misconduct.  As for any drug 
use contemporaneous with service, the law clearly prohibits 
service connection for a disease (e.g., hepatitis C), 
resulting from willful misconduct due to the abuse of illegal 
drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. 
§ 3.301(a) (2008).  

The Veteran has maintained that he use IV drugs during 
service was isolated.  As to this matter, the Board must 
assess his credibility.  Recently, the Federal Circuit issued 
Davidson v. Shinseki, ___ F. 3d ___ (Fed. Cir. Sept 14, 
2009), which stated that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical 
evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his beliefs that his current hepatitis C was caused 
by use of IV drugs during his military service.  The Board 
also believes that the Veteran is sincere in expressing his 
opinion with respect to the etiology of the disorder.  
However, the matter at hand does not involve medical 
assessments that require medical expertise, but a 
determination of whether the Veteran's actions constitute 
"willful misconduct."  

STRs show that the Veteran admitted to long-term (at least 6 
months) IV use of cocaine and heroin in a March 1973 intake 
evaluation while admitted to the Naval Drug Rehabilitation 
Center.  In fact, the admission had stemmed from his arrest 
for drug paraphernalia possession.   However, in the July 
2009 hearing the Veteran testified that such IV drug use was 
limited to the hospital setting and stated that he used in an 
effort to fit in and not be ostracized.  These later 
statements are clearly inconsistent with his earlier accounts 
and the contemporaneous records, and are therefore of less 
credibility.  Not only may the Veteran's memory be dimmed 
with time, but self interest may be playing a role in his 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (interest may affect the credibility of 
testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  
As to this matter, the Board places far greater weight of 
probative value on the Veteran's earlier statements regarding 
the nature of drug use, than it does on the Veteran's more 
recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

The Veteran reported no other known risk factors for 
hepatitis C in service, competent (medical) evidence 
indicates that his disability is likely the result of IV drug 
use in-service.  As the most probative medical evidence of 
record weighs against the Veteran's claim, and as a matter of 
law, he is not entitled to service connection for Hepatitis C 
due to his illicit drug use in service; service connection 
for Hepatitis C is not warranted.  38 C.F.R. §§ 3.1, 3.301 
(2008).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Letters from the RO dated in January 2007 and February 2007 
apprised the Veteran of the information and evidence 
necessary to establish his claim for service connection.  He 
was advised of the evidence that VA would seek to provide and 
of the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed 
him of how VA establishes disability ratings and effective 
dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus 
finds that the Veteran has been provided adequate notice in 
accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his 
claim for service connection.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, a review of the claims folder reveals that 
the Veteran may have been granted an unidentified benefit by 
the Social Security Administration (SSA).  However, while the 
Veteran reported that he receives SSA benefits for hepatitis 
C, he has not indicated that those records are relevant to 
the issue of willful misconduct in service.  As such, VA is 
not required to attempt to obtain those records.

As such, the Board finds that no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for hepatitis C is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


